Citation Nr: 1818432	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  11-08 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the cervical spine (cervical spine disability). 


REPRESENTATION

Veteran represented by:	National Association for Black Veterans


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1986 to February 1988, from June 1991 to November 1991, from May 2006 to May 2008, and from August 2008 to January 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted entitlement to service connection for the cervical spine disability and assigned a 10 percent rating effective January 24, 2009.  
The Veteran appealed the initial rating assigned to the Board.  

The Veteran originally requested a Board hearing in a September 2015 letter.  In November 2015, she contacted VA and stated that she was satisfied that an informal hearing presentation was submitted on her behalf, and that she wished to proceed with adjudication of the case.  The Board finds that the Veteran has withdrawn her hearing request, and that no other hearing request remains pending.  

In December 2015, the Board denied the issue on appeal.  In April 2016, the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a January 2017 Order pursuant to a December 2016 Joint Motion for Partial Remand (JMPR), the Court vacated and remanded the Board's decision.  

In a July 2017 decision, the Board granted an initial rating of 20 percent and remanded the issue of entitlement to an initial rating in excess of 20 percent for the cervical spine disability.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's cervical spine disability has most nearly approximated limitation of forward flexion to 30 degrees.  It has not been manifested by limitation of forward flexion to 15 degrees or less, favorable ankylosis of the entire cervical spine, or unfavorable ankylosis of the entire cervical spine.  Incapacitating episodes of intervertebral disc syndrome (IVDS) have not been shown.


CONCLUSION OF LAW

Throughout the pendency of the appeal, the criteria for an initial rating in excess of 20 percent for the cervical spine disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.  § 4.40 (2017); see also 38 C.F.R. §§ 4.45, 4.59 (2017).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In this case, the Veteran is seeking an increased initial rating for the cervical spine disability.  Currently, she is in receipt of a 20 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 for degenerative arthritis of the cervical spine. 

Pursuant to 38 C.F.R. § 4.71a, disabilities evaluated under Diagnostic Code 5242 may be rated either under the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2017).

The General Rating Formula provides that a 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  Lastly, a 100 rating is warranted where there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

The Notes following the General Rating Formula provide further guidance in rating diseases or injuries of the spine.  Note 1 specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.

Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Comparatively, under the formula for rating IVDS, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 to the formula for rating IVDS based on incapacitating episodes defines an incapacitating episode as "a period of acute signs and symptoms due to [IVDS] that requires bed rest prescribed by a physician and treatment by a physician."

After review of the record, the Board finds that the Veteran's cervical spine disability has most nearly approximated limitation of forward flexion to 30 degrees for the entire period on appeal.  Forward flexion was noted as 30 degrees on the January 2010 VA examination. The examiner also reported that there was no evidence of pain on movement, muscle spasm, weakness, loss of tone, atrophy of the limbs, or ankylosis of the cervical spine.  Although forward flexion was reported as 45 and 40 degrees during the August 2011 and December 2013 VA examinations, respectively, flexion was limited to 35 degrees after three repetitions during the December 2013 VA examination.  The August 2011 examiner also determined that function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, loss of tone, atrophy of the limbs, or ankylosis.  However, the December 2013 examiner noted tenderness, muscle spasm, and functional loss after repetitive use due to less movement than normal and pain on movement.  The December 2013 examiner determined that the Veteran had normal reflexes and sensation and no evidence of radicular pain, other neurologic abnormalities, or IVDS that caused incapacitating episodes.  

Pursuant to the July 2017 Board remand, the Veteran was afforded an additional VA examination in September 2017.  The Veteran reported that she has restricted range of motion when turning her neck.  She has an occasional decreased ability to grip.  However, she did not report flare-ups or functional loss.  The Veteran had cervical forward flexion to 45 degrees.  The examiner determined that range of motion itself did not contribute to functional loss.  The Veteran was able to perform repetitive use testing, without additional loss of function or range of motion.  The Veteran did not have objective evidence of localized tenderness or pain with weight-bearing, nonweight-bearing, or passive range of motion.  The examiner also reported that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use.  The Veteran had normal muscle strength, no muscle atrophy, and normal reflexes and sensation.  The examiner further determined that the Veteran did not have radicular pain or other symptoms of radiculopathy, other neurologic abnormalities, ankylosis, or IVDS. 

To the extent that the foregoing reflects active range of motion of the neck in weight-bearing conditions but did not include findings related to passive range of motion, or range of motion in nonweight-bearing conditions, the Board finds these deficiencies to be nonprejudicial.  Passive range of motion is the amount of motion possible when an examiner moves a body part with no assistance from the individual being evaluated.  It is usually greater than active range of motion because the integrity of the soft tissue structures does not dictate the limits of movement.  Comparisons between passive range of motion and active range of motion provide information about the amount of motion permitted by the associated joint structures (passive range of motion) relative to the individual's ability to produce motion at a joint (active range of motion).  CYNTHIA NORKIN & D. JOYCE WHITE, MEASUREMENT OF JOINT MOTION: A GUIDE TO GONIOMETRY 8-9 (2016).  

Testing the joint under weight-bearing conditions involves movement of the body against gravity.  J. Randy Jinkins, Upright, Weight-bearing, Dynamic-kinetic Magnetic Resonance Imaging of the Spine: Initial Results, 15 J. Eur. Radiol. 1815 (2005).  When evaluating range of motion of the spine, testing in weight-bearing conditions refers to testing in positions other than that of recumbency, i.e., standing.  Id.  When evaluating the effect of a spinal disability's impact on range of motion, it is preferable to test in weight-bearing conditions because testing in nonweight-bearing conditions underestimates the degree of spinal pathology.  Id. at 1823.

Here, there is no indication that the structural integrity of the vertebrae is compromised, such that passive range of motion in this case would be more limited than active.  As such, the Board concludes that the absence of findings related to passive range of motion is not prejudicial, and the Board will evaluate the Veteran's range of motion of the spine using the available findings related to active range of motion.  The Board also finds that as testing in weight-bearing conditions is more demonstrative of the degree of spinal pathology, the absence of findings related to range of motion under nonweight-bearing conditions also is not prejudicial, and that the findings of record are adequate for adjudicative purposes.

Based on review of the foregoing, the Board finds that throughout the pendency of the appeal the disability picture for the Veteran's cervical disability most closely approximates the criteria for a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120 degrees. 

In finding that a rating higher than 20 percent is not warranted, the Board has considered the Veteran's descriptions of her neck symptoms, both during medical evaluations and in correspondence she has submitted to VA.  It acknowledges that her symptoms of pain and restricted range of motion limit her activities overall.  However, the evidence does not show that pain, weakness, fatigue, muscle spasms, or incoordination cause further functional loss that more nearly approximates forward flexion of the cervical spine 15 degrees or less or favorable or unfavorable ankylosis of the entire cervical spine.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.
 
Additionally, the Board has also considered whether evaluating the Veteran's disability under the Formula for Rating IVDS based on Incapacitating Episodes ("IVDS Formula") would be more beneficial to him.  However, a note to the IVDS Formula defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, IVDS Formula, Note 1.  The record does not indicate, nor does the Veteran assert, that she was prescribed bed rest by a physician at any point, thereby by precluding application of the IVDS Formula.

In reaching its decision, the Board has considered the Veteran's lay statements regarding the functional impact of her cervical spine disability.  The Veteran is competent to report her own observations with regard to the severity of her cervical spine disability, including reports of pain, weakness, and limited mobility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds her statements to be credible and consistent with the ratings assigned.  To the extent she argues her symptomatology is more severe, her statements must be weighed against the other evidence of record.  Here, the examination findings of trained health professionals, which documented no evidence of ankylosis or incapacitating episodes due to IVDS, are of greater probative weight than the Veteran's more general lay assertions.

The Board further finds that no additional separate ratings are warranted for neurological impairment associated with the cervical spine disability.  The evidence does not reflect any radicular symptoms of the bilateral upper extremities.  Although the Veteran reported arm numbness at the July 2017 VA examination and at a November 2017 VA examination for other disabilities not before the Board, she denied numbness and tingling of the arms at previous and subsequent VA treatment visits.  Furthermore, none of the examiners found radicular pain, other signs of radiculopathy, or other neurological abnormalities.  At a November 2017 peripheral nerves examination, the examiner determined the Veteran had no symptoms attributable to any peripheral nerves conditions, normal EMG studies of both upper extremities, and normal evaluations of all upper extremity nerves.  Thus, the Board finds that no other separate ratings for neurological disabilities are warranted.

In sum, the Board finds that a rating in excess of 20 percent for the Veteran's cervical spine disability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against any higher ratings than those now assigned, that doctrine is not applicable.  38 U.S.C. § 5107(b).
ORDER

An initial evaluation in excess of 20 percent for service-connected degenerative arthritis of the cervical spine is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


